Title: From Abigail Smith Adams to Sarah Smith Adams, 20 May 1816
From: Adams, Abigail Smith
To: Adams, Sarah Smith



My Dear Daughter
Quincy May 20 1816

I have hoped to hear from you by every post, and to learn how your Health is. I have not heard from the valley Since the 22nd of April. William’s account then of his Fathers Health left me anxious for him. he wrote me, that as soon as his Father was able, he designd taking a house, or lodging at Utica. he will then be near to you, and in the midst of a society, which may enable him to recover his spirits, and restore his Health; for two years past, he has had breach upon breach. The ties of affection are loosing upon Earth, “String after String is sever’d from the heart”
May we be supplied with power, and more durable, pleasures from above. While we are passing off the stage, a new generation, succeeds to supply our places, and your own Family are not tardy in this respects. I have to acquaint you by Susans desire, that there is an officer, a Lieut. from the U.S. Independence with whom she became acquainted at Hingham, who first saw her at a ball there. altho no dancer himself, it seems he was Seriously Smitten, as the good Hingham folks say, got introduced to her, and whenever she retired from the dance, placed himself by her, entering into conversation with her. While she remaind at Hingham, he repeatedly visited there; there asked permission to visit here. after repeating his visits here several weeks, he has declared his attachment, and she referred him to me. His Name is Clark, Native state Maryland. his whole deportment, has been solid, modest and pleasing, his understanding improved, having received a Liberal Education, his character, so far as I have been able to learn it, is correct and amiable. He is not what is call’d Handsome, he is well made, tall & slender, his Age 24. His parents both dead, one Brother who is married and has a Family, and one Sister single, what his property is I know not. The included Letter will give you a further insight into his character, it is written with much plainness, without the least mark of deception, and yet with every mark of respect, and attachment. I am referred, you will see, to Commodore Bainbridge  & others who is now absent in Washington. in my replie to his Letter you will see my objections to his profession, that, he has offerd to quit, if required—but Susan is too much of a patriot to require it.
The Letter to me and my replie you will be so good as to return, as I have not a copy—you are at liberty to keep a coppy of both. I shall take the Liberty of making some further inquiries respecting him through a Friend at Washington, he has been six years in the Service, 4 as a midshipman, 2 as a Lieut.
a Letter from him to you will I presume accompany this—You will not defer a reply, as his visits are become public. It is now proper that should be discarded, or approved
I am with Love to Abbe, and a kiss for my Great Grandson, whom I hope to see in the approaching SummerYour affectionate Mother
Abigail Adams